Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending.  Claims 1-20 have been canceled.  Note that, Applicant’s amendment and arguments filed 9/8/21 have been entered.   
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/9/21 have been withdrawn:
The rejection of Claims 21-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.
	 The rejection of claims 21, 22, 24-28, and 30 under 35 U.S.C. 103 as being unpatentable over Masters et al (US 2012/0295831), has been withdrawn.  
The rejection of claims 21-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.  

The rejection of claims 23 and 29 under 35 U.S.C. 103 as being unpatentable over Masters et al (US 2012/0295831) as applied to claims 1, 2, 4-8, 10-15, and 18 above, and further in view of Hodge et al (US 2012/0071386), has been withdrawn.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/11146 in view of Hodge et al (US 2012/0071386).
‘146 teaches a detergent composition, including dishwashing and laundry compositions, containing a polygalactranase enzyme substantially free of other pectic enzymes.  See page 1, lines 1-10.  The composition may contain from 0.1% to 60% by weight and includes anionic, nonionic, cationic, amphoteric, etc., and mixtures thereof.  Suitable anionic surfactants include anionic sulfate surfactants and their salts such as the mono-, di-, and triethanolamine salts.  See page 5, lines 20-35.  Suitable nonionic surfactants include those having the formula R6CON(R7)2 wherein R6 is an alkyl group containing from 7 to 21 carbon atoms and each R7 is selected from the group consisting of hydrogen, C1-C4 alkyl, etc.  See page 10, lines 1-15.  Note that, the Examiner asserts that the amides as taught by ‘146 would fall within the scope of the alkyl amide solvent as recited by the instant claims.    Additionally, the composition may be 
‘146 does not teach the specific dilution ratio as recited by the instant claims or a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide 
Hodge et al teach a cleaning composition containing from about 40% to 80% by weight of a poly quaternary functionalized polyglucoside component, between about 0 and about 12% by weight of a co-surfactant, between about 3% and about 18% by weight of a water conditioning agent, between about 0.1% and about 0.55% of an acid source, between about 0% and 10% of a solvent, and between about 10% and 65% of water.  See para. 33.  The water conditioning agent aids in removing metal compounds and in reducing harmful effects of hardness components in service water.  Exemplary water conditioning agents include chelating agents, sequestering agents, and inhibitors.  A water conditioning agent can effectively complex and remove such harmful cations present in water and can reduce or eliminate the inappropriate interaction with active ingredients.  Suitable examples include EDTA, etc.  In one embodiment, the pH of the use solution is between approximately 6.5 and approximately 10.  See paras. 29-30.  A solvent is used to improve soil removal, handleability or ease of use of the compositions, etc., and suitable solvents include ethanol, methanol, propylene glycol methyl ether, etc.  See para. 31.  Anionic surfactants such as alkyl sulfates, alkyl ether sulfates and sodium, potassium, amine, etc., salts thereof may be used in amounts from 0.1 to 30% by weight.  See paras. 39-45.  The compositions may be used to clean a variety of hard surfaces such as ceramics, ceramic tile, grout, tile, concrete, metals, etc., surfaces such as ceramics, grout, oven cleaners, laundry, dishes, etc.  See para. 73.  The composition exhibits superior cleaning of food soils.  See Abstract.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dilute the composition of ‘146 to a ratio of, for example, 1:8, with a reasonable expectation of success, because Hodge et al teach a dilution ratio of, for example, 1:8 with a similar composition and further, ‘146 teaches diluting the compositions to form use solutions in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of '146 in view of Hodge et al suggest a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/December 6, 2021